         Case
          Case1:20-cr-00015-PKC
               1:20-cr-00015-PKC Document
                                  Document23-4
                                           24 Filed
                                               Filed01/27/20
                                                     01/24/20 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                             :         1:20-CR-0015-PKC

                            Plaintiff,               :
                       v.                                       XXXXXXXXXX ORDER
                                                               [PROPOSED]
                                                               GRANTING MOTION FOR
                                                               ADMISSION PRO HAC VICE
                                                               OF KERI CURTIS AXEL
VIRGIL GRIFFITH,
                                                     :
                           Defendant.
------------------------------------------------------x



         The Court has reviewed the motion for admission of attorney Keri Curtis Axel to be

admitted pro hac vice. Upon consideration of that motion, the Court grants Keri Curtis Axel pro

hac vice admission to this Court.



Dated:    1/27/2020
                                                     THE HONORABLE P. KEVIN CASTEL
                                                     UNITED STATES DISTRICT JUDGE




                                                          1
